Citation Nr: 0837080	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-29 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for colon cancer, 
claimed as due to exposure to Agent Orange.
	
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran has not been diagnosed with any disorder 
which is presumptively related to exposure to Agent Orange or 
other herbicide agents in service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's colon 
cancer is related to his military service, including his 
presumed exposure to herbicide agents. 

4.  The veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, to include as a result of in-service exposure to 
Agent Orange or any other herbicide agent.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2008).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In December 2006, VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter asked that he fill out a questionnaire 
specific to PTSD, and informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  The letter also described how VA 
calculates disability ratings and effective dates.  

The Board finds that the content of the December 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess.  
In addition, the April 2007 rating decision, August 2007 SOC, 
and April 2008 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional 60-day 
periods to submit more evidence.    

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Service Connection on the Merits

In the present case, the veteran contends that his colon 
cancer is related to exposure to Agent Orange during active 
service, and that he has PTSD resulting from in-service 
stressors.  His Enlisted Qualification Record, DA Form 20, 
shows that he served in Vietnam from March 1968 to October 
1968. 

A.  Applicable Laws and Regulations

Under the relevant laws and regulations, service connection 
may be granted for disability which is the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cancer of the colon and psychosis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there was a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  Since the 
Secretary has not specifically found a link between colon 
cancer and any herbicide exposure, this condition cannot be 
presumed to be due to Agent Orange exposure.

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in supporting a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  Colon Cancer

The Board will first consider whether service connection has 
been established for the veteran's colon cancer.  

First considering presumptive service connection, it is noted 
that colon cancer was not manifested within the first post-
service year.  Thus, a grant of presumptive service 
connection under 38 C.F.R. § 3.309(a) for chronic diseases is 
not warranted here.  

The Board has also considered whether service connection can 
be granted presumptively based on herbicide exposure under 
38 C.F.R. § 3.307(a)(6).  Here, however, colon cancer is not 
one of the diseases specifically found by the Secretary to be 
related to Agent Orange exposure, and thus, it cannot be 
presumed to be related to such exposure.  

The Board will now consider the question of service 
connection on a direct basis, i.e., is it shown to have been 
incurred in or aggravated during the veteran's active 
military service.  In this regard, post-service records from 
the Shreveport VAMC show that the veteran was diagnosed with 
rectosigmoid colon cancer in September 2006, almost 40 years 
after separation from service, and he underwent a bowel 
resection in October 2006.  In this vein, the Board notes 
that evidence of a prolonged period without medical complaint 
or treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, 
however, the veteran has not contended a continuity of colon 
cancer symptoms dating back to service.  Thus, continuity of 
symptomatology has not been established here, either by the 
competent evidence or by the veteran's statements.  Moreover, 
no competent evidence of record causally relates the 
currently diagnosed colon cancer to active service.  Indeed, 
VA medical center records from September 2006 to March 2008 
contain no opinion indicating that the etiology of the 
veteran's colon cancer relates back to service, and no 
mention of exposure to herbicides as a possible cause of this 
disease.  

The Board recognizes the sincerity of the arguments advanced 
by the veteran that his colon cancer is service connected.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require competent 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for his 
colon cancer, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied. 

2.  PTSD

The Board will now consider whether service connection has 
been established for PTSD.  

In the present case, there is no direct evidence that the 
veteran engaged in combat with the enemy.  His service 
personnel records show that he served in the 520th Personnel 
Service Company in the Republic of Vietnam, and that he 
received the Vietnam Service Medal.  There is no evidence 
that he ever discharged his weapon or was directly involved 
in combat.  However, the claims file includes a February 2008 
note wherein the RO states that information obtained from the 
U.S. Army's Vietnam Archives show that the veteran's unit 
sustained several rocket attacks during his period of service 
in Vietnam.  While the documentation from the Archives is not 
contained in the claims file and is therefore not available 
for review, the Board will concede the veteran's in-service 
stressor for the purpose of the present decision, applying 
the benefit-of-the-doubt rule in favor of the veteran. 

However, as noted above, to be entitled to service connection 
for PTSD, the evidence must include a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a), which requires 
that the diagnosis conform to DSM-IV and be supported by the 
findings on an examination report.

There are no symptoms or diagnoses of any mental health 
disorders in the veteran's service treatment records, the 
Shreveport VAMC records from September 2006 to March 2008, or 
in the Bonham VAMC records from September 2002 to October 
2005.  There is also no indication of a mental health 
disorder in the veteran's service personnel records.

The veteran was afforded a VA examination in March 2008 to 
address his PTSD claim.  The examiner reviewed the veteran's 
claims file and service records, and took a verbal history 
from the veteran as well.  The veteran reported that he had 
negative thoughts about what happened to him while in Vietnam 
and after returning home, on an almost daily basis.  He 
stated he has nightmares about Vietnam almost every night.  
However, he enjoys talking to other veterans about his 
experiences in Vietnam.  The veteran stated that he wakes up 
at 2 a.m. sometimes, but generally gets 7 to 8 hours of sleep 
every night, and that those sleep disturbances arose only in 
the past 5 or 6 years.  The examiner noted that the insomnia 
was unrelated to any PTSD symptomatology, since it did not 
arise until recently and could be due to the veteran's odd 
shift work in his job following service.  

The veteran also reported a history of heavy drinking until 
April 2003, when he stopped drinking altogether due to health 
concerns.  In addition, he described his duties during active 
service, stating that he was not involved in direct combat 
but did pull occasional guard duty and was exposed to mortar 
and rocket attacks in a combat zone.  Following service, he 
had worked for UPS for 30 years and retired, denying any on-
the-job problems or missing any significant periods of work.  
The veteran reported a good relationship with his wife, 
children and grandchildren.  He said he enjoys working in his 
workshop at home and restoring furniture.  His thought 
process was noted to be logical, coherent, and relevant.  The 
examiner concluded that, while the veteran reported some 
symptoms of PTSD, he did not present with sufficient 
symptomatology to warrant a PTSD diagnosis.  

In October 2008, the veteran wrote to the Board and asserted 
that he believes the March 2008 examination was inadequate; 
he said he was not in the doctor's office very long.  With 
all due respect, however, the Board finds the examination to 
be thorough and to contain sufficiently detailed findings to 
support a decision on the claim.  Based upon the March 2008 
VA examination and the lack of any other evidence of symptoms 
or a diagnosis of PTSD, the Board finds that the criteria for 
a diagnosis of PTSD under 38 C.F.R. § 4.125(a) have not been 
met.  

The Board acknowledges the veteran's own belief that he has a 
current diagnosis of PTSD that was caused by the in-service 
stressor of being in a combat zone.  However, as noted above, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical causation and etiology, require professional 
evidence.  See Espiritu v. Derwinski, supra.  It is true that 
the veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events, such as the presence of disability or 
symptoms subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, as discussed above, 
the only evidence of record documenting symptoms of PTSD is 
the March 2008 VA examination, and the competent opinion 
contained therein is that the symptoms therein reported do 
not reach the level of a PTSD diagnosis.   


In conclusion, the evidence of record fails to show a current 
diagnosis of PTSD.  Therefore, even if the Board concedes the 
claimed in-service stressor, the claim must fail.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Service connection for colon cancer, claimed as due to 
exposure to Agent Orange, is denied.

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


